Case: 13-11440   Date Filed: 11/04/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11440
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:12-cr-00079-LC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JONATHAN MAURICIO CARMONA-BELLO,
a.k.a. David Saucedo,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 4, 2013)

Before WILSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
               Case: 13-11440     Date Filed: 11/04/2013    Page: 2 of 2


      Jonathan Mauricio Carmona-Bello appeals his 30-month sentence, imposed

below the guideline range, after pleading guilty to a single count of illegal re-entry

of a deported alien, in violation of 8 U.S.C. § 1326(a) and (b)(2). On appeal, he

argues that the district court erred in overruling his objection to a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his prior conviction in

North Carolina for felony taking indecent liberties with a child. Carmona-Bello

asks us to reconsider our decision in United States v. Ramirez-Garcia, 646 F.3d
778 (11th Cir. 2011), where we held that a violation of the North Carolina statute

that prohibits taking indecent liberties with a minor constitutes sexual abuse of a

minor, and, thus, a crime of violence for the purpose of applying an offense-level

enhancement under § 2L1.2(b)(1)(A)(ii).

      “Under the prior precedent rule, we are bound to follow a prior binding

precedent unless or until it is overturned by this court en banc or by the Supreme

Court.” United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (per

curiam) (internal quotation marks omitted). Because our holding in Ramirez-

Garcia is directly applicable to Carmona-Bello’s case, and it has not been

overturned by this court en banc or by the United States Supreme Court, we

conclude that the district court correctly applied the 16-level enhancement under

§ 2L1.2(b)(1)(A)(ii).

      AFFIRMED.


                                           2